FOURTH SUPPLEMENTAL INDENTURE FOURTH SUPPLEMENTAL INDENTURE, dated as of May 29, 2008, among Ply Gem Industries, Inc. (the “Company”), Ply Gem Pacific Windows Corporation (“Pacific Windows”) and U.S. Bank National Association, as trustee (the “Trustee”). WHEREAS, the Company, Ply Gem Holdings, Inc., Great Lakes Window, Inc., Kroy Building Products, Inc., Napco, Inc., Napco Window Systems, Inc., Thermal-Gard, Inc., Variform, Inc., and the Trustee entered into an indenture dated as of February 12, 2004 to provide for the issuance of the Company’s 9% Senior Subordinated Notes due 2012; WHEREAS, the Company, MWM Holding, Inc. (“MWM Holding”), MW Manufacturers Corp. (“MW Manufacturers”), MW Manufacturers, Inc. (“MW”), Patriot Manufacturing, Inc. (“Patriot”), Lineal Technologies, Inc. (“Lineal”), and the Trustee entered into the First Supplemental Indenture, dated as of August 27, 2004, to provide for the addition of MWM Holding, MW Manufacturers, MW, Patriot and Lineal as Guarantors under the indenture dated as of February 12, 2004; WHEREAS, the Company, AWC Holding Company (“AWC”), Alenco Holding Corporation (“Alenco”),
